Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151064 Page 1 of
                                      12




                               EXHIBIT 81




                                                                      Exhibit 81
                                                                     Page 4978
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151065 Page 2 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 1 of 11




         TAI S. MILDER (CSBN 267070)
         MANISH KUMAR (CSBN 269493)
     2   LESLIE A. WULFF (CSBN 277979)
     3   ANN CHO LUCAS (CSBN 309026)
         RYAN S. STRUVE (DCBN 495406)
     4   J. THOMAS GREENE (CSBN 57159)
         United States Department of Justice
     5   Antitrust Division
     6   450 Golden Gate A venue
         Box 36046, Room 10-0101
     7   San Francisco, California 94102
         Telephone: (415) 934-5300
     8
         Facsimile: (415) 934-5399
     9   Tai.Milder@usdoj.gov

    10   Attorneys for the United States
    11
                                      UNITED STATES DISTRICT COURT
    12
                                     NORTHERN DISTRICT OF CALIFORNIA
    13

    14    UNITED STATES OF AMERICA,                        Case No. 16 CR            -
    15                  Plaintiff,
                                                           PLEA AGREEMENT
    16
                       v.
    17

    18
          WALTER SCOTT CAMERON,
    19                  Defendant.
    20
    21          The United States of America and Walter Scott Cameron ("defendant") hereby enter into

    22   the following Plea Agreement pursuant to Rule 1 l(c)(l)(B) of the Federal Rules of Criminal

    23   Procedure ("Fed. R. Crim. P."):

    24                                     RIGHTS OF DEFENDANT

    25          1.     The defendant understands his rights:

    26                 (a)      to be represented by an attorney;

    27                  (b)     to be charged by Indictment;

    28                  (c)     to plead not guilty to any criminal charge brought against him;

                        (d)     to have a trial by jury, at which he would be presumed not


         PLEA AGREEMENT                                                  DEF.   INITIALS

                                                                                                        Exhibit 81
                                                                                                       Page 4979
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151066 Page 3 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 2 of 11




                guilty of the charge and the United States would have to prove every essential element of

     2          the charged offense beyond a reasonable doubt for him to be found guilty;

     3                  (e)     to confront and cross-examine witnesses against him and to

     4          subpoena witnesses in his defense at trial;

     5                  (f)     not to be compelled to incriminate himself;

     6                  (g)     to appeal his conviction, if he is found guilty; and

     7                  (h)     to appeal the imposition of sentence against him.

     8               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
     9          2.      The defendant knowingly and voluntarily waives the rights set out in

    10   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to

    11   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an

    12   appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2241or2255, that challenges the

    13   sentence imposed by the Court if that sentence is consistent with or below the recommended

    14   sentence in Paragraph 10 of this Plea Agreement, regardless of how the sentence is determined

    15   by the Court. This Agreement does not affect the rights or obligations of the United States as set

    16   forth in 18 U.S.C. § 3742(b). Nothing in this paragraph, however, will act as a bar to the

    17   defendant perfecting any legal remedies he may otherwise have on appeal or collateral attack

    18   respecting claims of ineffective assistance of counsel or prosecutorial misconduct. The

    19   defendant agrees that there is currently no known evidence of ineffective assistance of counsel or

    20   prosecutorial misconduct. Pursuant to Fed. R. Crim. P. 7(b), the defendant will waive indictment

    21   and plead guilty to a one-count Information to be filed in the United States District Court for the

    22   Northern District of California. The Information will charge the defendant with participating in

    23   a conspiracy to suppress and eliminate competition by reaching agreements to fix, raise, and

    24   maintain the prices of packaged seafood sold in the United States from at least 2011 through at

    25   least 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. § I.

    26          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

    27   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to

    28   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below. The United




         PLEA AGREEMENT                               2                   DEF.   INITIALS

                                                                                                             Exhibit 81
                                                                                                            Page 4980
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151067 Page 4 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 3 of 11




         States agrees that at the arraignment, it will stipulate to the release of the defendant on his
     2   personal recognizance, pursuant to 18 U.S.C. § 3142, pending the sentencing hearing in this case.
     3                           FACTUAL BASIS FOR OFFENSE CHARGED
     4          4.        The defendant has fully discussed the facts of this case with defense counsel. The

     5   following facts are true and undisputed:

     6                    (a)    For purposes of this Plea Agreement, the "relevant period" is

     7          that period from at least 2011 through at least 2013 . During the relevant period, the

     8          defendant was the Senior Vice President of Sales of Company A, an unindicted

     9          coconspirator company, an entity organized and existing under the laws of Delaware and

    10          with its principal place of business in San Diego, California. During the relevant period,

    11          Company A was a producer of packaged seafood and was engaged in the sale of

    12          packaged seafood in the United States. Packaged seafood includes shelf-stable tuna fish .

    13          During the relevant period, Company A's sales of packaged seafood affecting U.S.

    14          customers totaled at least $300 million.

    15                    (b)    During the relevant period, the defendant participated in a

    16          conspiracy with other persons and entities engaged in the manufacture and

    17          sale of packaged seafood, the primary purpose of which was to fix, raise, and maintain

    18          the prices of packaged seafood sold in the United States. In furtherance of the
    19          conspiracy, the defendant engaged in conversations and discussions and attended

    20          meetings with representatives of other major packaged-seafood-producing firms. During
    21          these conversations, discussions, and meetings, agreements and mutual understandings
    22          were reached to fix, raise, and maintain the prices of packaged seafood sold in the United

    23          States.

    24                    (c)    During the relevant period, packaged seafood sold by one or more of the
    25          conspirator firms, and equipment and supplies necessary to the production and
    26          distribution of packaged seafood, as well as payments for packaged seafood, traveled in
    27          interstate commerce. The business activities of Company A and coconspirators in
    28          connection with the production and sale of packaged seafood that were the subject of this



         PLEA AGREEMENT                                3                    DEF.   INITIALS

                                                                                                            Exhibit 81
                                                                                                           Page 4981
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151068 Page 5 of
                                      12
                    Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 4 of 11




                   conspiracy were within the flow of, and substantially affected, interstate trade and

     2             commerce.

     3                    (d)     Acts in furtherance of this conspiracy were carried out within

     4             the Northern District of California. Packaged seafood that was the subject of this

     5             conspiracy was sold by one or more of the conspirators to customers in this District.

     6                                    ELEMENTS OF THE OFFENSE
     7             5.     The elements of the charged offense are that:

     8                    (a)     the conspiracy described in the Information existed at or about the time

     9             alleged;

    10                    (b)     the defendant knowingly became a member of the conspiracy; and

    11                    (c)     the conspiracy described in the Information either substantially affected

    12             interstate commerce in goods or services or occurred within the flow of interstate

    13             commerce in goods and services.

    14                                  POSSIBLE MAXIMUM SENTENCE

    15             6.    The defendant understands that the statutory maximum penalty which may be

    16   imposed against him upon conviction for a violation of Section One of the Sherman Antitrust

    17   Act is:

    18                    (a)     a term of imprisonment for ten (10) years (15 U.S.C. § 1);

    19                    (b)     a fine in an amount equal to the greatest of (1) $1 million, (2) twice the

    20             gross pecuniary gain the conspirators derived from the crime, or (3) twice the gross

    21             pecuniary loss caused to the victims of the crime by the conspirators (15 U.S.C. § 1; 18

    22             U.S.C. § 3571(b) and (d)); and

    23                    (c)     a term of supervised release of three (3) years following any term of

    24             imprisonment. If the defendant violates any condition of supervised release, the

    25             defendant could be required to serve up to two (2) years in prison (18 U.S.C. §

    26             3559(a)(3); 18 U.S.C. § 3583(b)(2) and (e)(3); and United States Sentencing Guidelines

    27             ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines") §5Dl.2(a)(2)).

    28   \\



         PLEA AGREEMENT                                 4                   DEF.   INITIALS


                                                                                                                Exhibit 81
                                                                                                               Page 4982
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151069 Page 6 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 5 of 11




                7.      In addition, the defendant understands that:

     2                  (a)    pursuant to U.S.S.G. §5El.l or 18 U.S.C. § 3663(a)(3) or 3583(d), the

     3          Court may order him to pay restitution to the victims of the offense; and

     4                  (b)    pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the

     5           defendant to pay a $100.00 special assessment upon conviction for the charged crime.

     6                                   SENTENCING GUIDELINES
     7          8.      The defendant understands that the Sentencing Guidelines are advisory, not

     8   mandatory, but that the Court must consider, in determining and imposing sentence, the

     9   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

    10   punishment than the Manual in effect on the last date that the offense of conviction was

    11   committed, in which case the Court must consider the Guidelines Manual in effect on the last

    12   date that the offense of conviction was committed. The parties agree there is no ex post facto

    13   issue under the November 1, 2015 Guidelines Manual. The Court must also consider the other

    14   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant

    15   understands that the Guidelines determinations will be made by the Court by a preponderance of

    16   the evidence standard. The defendant understands that although the Court is not ultimately

    17   bound to impose a sentence within the applicable Guidelines range, its sentence must be

    18   reasonable based upon consideration ofall relevant sentencing factors set forth in 18 U.S.C. §

    19   3553(a). Pursuant to U.S.S.G. § lB 1.8, the United States agrees that self-incriminating

    20   information that the defendant provides to the United States pursuant to this Plea Agreement will

    21   not be used to increase the volume of affected commerce attributable to the defendant or in

    22   determining the defendant's applicable Guidelines range, except to the extent provided in

    23   U.S.S.G. §1Bl.8(b).

    24                                   SENTENCING AGREEMENT
    25          9.      Following the application of U.S.S.G. §lBl.8, the United States and the

    26   defendant agree that the following Sentencing Guidelines calculation is correct based on a total

    27   amount of volume of commerce attributable to the defendant of over $300 million:

    28   \\




         PLEA AGREEMENT                               5                  DEF.   INITIALS


                                                                                                             Exhibit 81
                                                                                                            Page 4983
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151070 Page 7 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 6 of 11




                        a.      Base Offense Level, U.S.S.G. §2Rl.l(a):                             12

     2                  b.      Volume of Commerce over $300 million, U.S.S.G.

     3                          §2R 1.1 (b )(2)(E):                                              + 10
     4                  c.      Acceptance of Responsibility, U.S.S.G. §3El.l(b):                  -3

     5                  d.      Offense Level Total:                                                19

     6                  e.      Fine: one to five percent of the volume of

     7                          commerce, but not less than $20,000, U.S.S.G.

     8                          §2Rl.l(c)(l) (15 U.S.C. § 1 statutory maximum):            $1,000,000

     9           10.    Pursuant to Fed. R. Crim. P. 1 l(c)(l)(B) and subject to the full, truthful, and

    10   continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the

    11   United States agrees that it will recommend, as the appropriate disposition of this case, that the
    12   Court impose a period of imprisonment that falls within the Guidelines offense level 12. The
    13   defendant is free to recommend any sentence, but only based on 18 U.S.C. § 3553(a). The
    14   parties jointly recommend that the defendant be ordered to pay to the United States a criminal

    15   fine of $25,000 payable in full before the fifteenth (15th) day after the date of judgment and no

    16   order of restitution. The parties agree that there exists no aggravating or mitigating circumstance

    17   of a kind, or to a degree, not adequately taken into consideration by the U.S. Sentencing

    18   Commission in formulating the Sentencing Guidelines justifying a departure pursuant to
    19   U.S.S.G. §5K2.0. The parties agree not to seek any Guidelines adjustment or departure for any

    20   reason that is not set forth in this Plea Agreement.

    21                  (a)     The defendant understands that the Court will order him to pay

    22          a $100 special assessment pursuant to 18 U.S.C. § 3013(a)(2)(A) in addition to any fine

    23          imposed.

    24                  (b)     In light of the availability of civil causes of action, which potentially
    25          provide for a recovery of a multiple of actual damages, the recommended sentence does
    26          not include a restitution order for the offense charged in the Information.

    27          11.     The United States and the defendant agree that the applicable Guidelines fine and
    28    offense level set forth in Paragraph 9 exceed the fine and offense level contained in the



         PLEA AGREEMENT                                6                   DEF.   INITIALS


                                                                                                               Exhibit 81
                                                                                                              Page 4984
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151071 Page 8 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 7 of 11




          recommended sentence set out in Paragraph I 0above. Subject to the full, truthful, and

     2    continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, and

     3    prior to sentencing in this case, the United States agrees that it will make a motion, pursuant to

     4    U.S.S.G. §5Kl.1, for a downward departure from the Guidelines offense level set forth in
     5    Paragraph 9 and will request that the Court impose the fine and offense level contained in the

     6    recommended sentence set out in Paragraph 10 of this Plea Agreement because of the

     7    defendant's substantial assistance in the government's investigation and prosecutions of

     8   violations of federal criminal law in the packaged-seafood industry.

     9           12.    Subject to the full, truthful, and continuing cooperation of the defendant, as

    10   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

    11   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the
    12   defendant's cooperation and his commitment to prospective cooperation with the United States'

    13   investigation and prosecutions, all material facts relating to the defendant's involvement in the

    14   charged offense, and all other relevant conduct. To enable the Court to have the benefit of all

    15   relevant sentencing information, the United States may request, and the defendant will not

    16   oppose, that sentencing be postponed until his cooperation is complete.

    17          13.     The United States and the defendant understand that the Court retains complete

    18   discretion to accept or reject the recommended sentence provided for in Paragraph 10 of this Plea

    19   Agreement. The defendant understands that, as provided in Fed. R. Crim. P. 1 l(c)(3)(B), ifthe

    20   Court does not impose the recommended sentence contained in this Agreement, he nevertheless

    21   has no right to withdraw his plea of guilty.

    22                                  DEFENDANT'S COOPERATION
    23          14.     The defendant will cooperate fully and truthfully with the United

    24   States in the prosecution of this case, the current federal investigation of violations of federal

    25   antitrust and related criminal laws involving the production or sale of packaged seafood in the
    26   United States, any federal investigation resulting therefrom, and any litigation or other
    27   proceedings arising or resulting from any such investigation to which the United States is a party
    28   (collectively "Federal Proceeding"). Federal Proceeding includes, but is not limited to, an



         PLEA AGREEMENT                                 7                  DEF. INITIALS




                                                                                                               Exhibit 81
                                                                                                              Page 4985
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151072 Page 9 of
                                      12
                 Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 8 of 11




         investigation, prosecution, litigation, or other proceeding regarding obstruction of, the making of

     2   a false statement or declaration in, the commission of perjury or subornation of perjury in, the

     3   commission of contempt in, or conspiracy to commit such offenses in, a Federal Proceeding.

     4   The full, truthful, and continuing cooperation of the defendant will include, but not be limited to:

     5                  (a)     producing all documents, including claimed personal documents, and

     6          other materials, wherever located, not protected under the attorney-client privilege or the

     7          work-product doctrine, in the possession, custody, or control of the defendant, that are

     8          requested by attorneys and agents of the United States in connection with any Federal

     9          Proceeding;

    IO                  (b)     making himself available for interviews, not at the expense of the United

    11          States, upon the request of attorneys and agents of the United States in connection with

    12          any Federal Proceeding;
    13                  (c)     responding fully and truthfully to all inquiries of the United

    14          States in connection with any Federal Proceeding, without falsely implicating any person

    15          or intentionally withholding any information, subject to the penalties of making a false

    16          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

    17          1503, et seq.), or conspiracy to commit such offenses;

    18                  (d)     otherwise voluntarily providing the United States with any

    19          material or information not requested in (a)- (c) of this paragraph and not protected
    20          under the attorney-client privilege or work-product doctrine that he may have that is

    21          related to any Federal Proceeding; and
    22                  (e)     when called upon to do so by the United States in connection

    23          with any Federal Proceeding, testifying in grand jury, trial, and other
    24          judicial proceedings fully, truthfully, and under oath, subject to the penalties of perjury

    25          ( 18 U .S.C. § 1621 ), making a false statement or declaration in grand jury or court
    26          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

    27          justice (18 U .S.C. § 1503, et seq.).

    28   \\



         PLEA AGREEMENT                                 8                 DEF.   INITIALS

                                                                                                               Exhibit 81
                                                                                                              Page 4986
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151073 Page 10
                                     of 12
                Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 9 of 11




                                       GOVERNMENT'S AGREEMENT
    2           15.    Subject to the full, truthful, and continuing cooperation of the

    3   defendant, as defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance

    4   of the guilty plea called for by this Plea Agreement and the imposition of the recommended

    5   sentence, the United States agrees that it will not bring further criminal charges against the

    6   defendant for any act or offense committed before the date of signature of this Plea Agreement

    7   that was undertaken in furtherance of an attempted or completed antitrust conspiracy involving

    8   the production or sale of packaged seafood in the United States ("Relevant Offense"). The

    9   nonprosecution terms of this paragraph do not apply to (a) any acts of perjury or subornation of

   10   perjury (18 U.S.C. §§ 1621-22), making a false statement or declaration (18 U.S.C. §§ 1001,

   11   1623), obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

   12   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

   13   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

   14                                 REPRESENTATION BY COUNSEL

   15           16.    The defendant has reviewed all legal and factual aspects of this case

   16   with his attorney and is fully satisfied with his attorney's legal representation. The defendant has

   17   thoroughly reviewed this Plea Agreement with his attorney and has received satisfactory

   18   explanations from his attorney concerning each paragraph of this Plea Agreement and

   19   alternatives available to the defendant other than entering into this Plea Agreement. After

   20   conferring with his attorney and considering all available alternatives, the defendant has made a

   21   knowing and voluntary decision to enter into this Plea Agreement.

   22                                          VOLUNTARY PLEA

   23           17.    The defendant's decision to enter into this Plea Agreement and

   24   to tender a plea of guilty is freely and voluntarily made and is not the result of force, threats,

   25   assurances, promises, or representations other than the representations contained in this Plea

   26   Agreement. The United States has made no promises or representations to the defendant as to

   27   whether the Court will accept or reject the recommendations contained within this Plea

   28   Agreement.



        PLEA AGREEMENT                                 9                   DEF.   INITIALS

                                                                                                              Exhibit 81
                                                                                                             Page 4987
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151074 Page 11
                                     of 12
               Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 10 of 11




                                    VIOLATION OF PLEA AGREEMENT
    2           18.    The defendant agrees that, should the United States determine in good

    3   faith, during the period that any Federal Proceeding is pending, that the defendant has failed to

    4   provide full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea

    5   Agreement, or has otherwise violated any provision of this Plea Agreement, the United States

    6   will notify counsel for the defendant in writing by personal or overnight delivery, email, or

    7   facsimile transmission and may also notify counsel by telephone of its intention to void any of its

    8   obligations under this Plea Agreement (except its obligations under this paragraph), and the

    9   defendant will be subject to prosecution for any federal crime of which the United States has

   10   knowledge including, but not limited to, the substantive offenses relating to the investigation

   11   resulting in this Plea Agreement. The defendant may seek Court review of any determination

   12   made by the United States under this paragraph to void any of its obligations under this Plea

   13   Agreement. The defendant agrees that, in the event that the United States is released from its

   14   obligations under this Plea Agreement and brings criminal charges against the defendant for any

   15   Relevant Offense, the statute of limitations period for such offense will be tolled for the period

   16   between the date of signature of this Plea Agreement and six (6) months after the date the United

   17   States gave notice of its intent to void its obligations under this Plea Agreement.

   18          19.     The defendant understands and agrees that in any further prosecution

   19   of him resulting from the release of the United States from its obligations under this Plea

   20   Agreement because of the defendant ' s violation of this Plea Agreement, any documents,

   21   statements, information, testimony, or evidence provided by him, including the stipulated factual

   22   basis in Paragraph 4 of this Agreement, to attorneys or agents of the United States, federal grand

   23   juries, or courts, and any leads derived therefrom, may be used against him. In addition, the

   24   defendant unconditionally waives his right to challenge the use of such evidence in any such

   25   further prosecution, notwithstanding the protections of Fed. R. Evid. 410 .

   26   \\

   27   \\

   28   \\




        PLEA AGREEMENT                               10                  DEF.   INITIALS


                                                                                                              Exhibit 81
                                                                                                             Page 4988
Case 3:15-md-02670-JLS-MDD Document 2015-8 Filed 09/19/19 PageID.151075 Page 12
                                     of 12
               Case 3:16-cr-00501-EMC Document 18 Filed 01/25/17 Page 11 of 11




    1                                    ENTIRETY OF AGREEMENT
    2          20.       This Plea Agreement constitutes the entire agreement between the United States

    3   and the defendant concerning the disposition of the criminal charge in this case. This Plea

    4   Agreement cannot be modified except in writing, signed by the United States and the defendant.
    5          21.       The undersigned attorneys for the United States have been authorized

    6   by the Attorney General of the United States to enter this Plea Agreement on behalf of the
    7   United States.

    8          22.       A facsimile or PDF signature will be deemed an original signature for the purpose

    9   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

   10   executing this Plea Agreement.

   11
   12
   13   DATED:                                        Respectfully submitted,

   14
         BY                                           BY:
   15         Walter Scott Cameron                           Tai S. Milder
   16         Defendant                                      Manish Kumar
                                                             Leslie A. Wulff
   17                                                        Ann Cho Lucas
                                                             Ryan S. Struve
   18                                                        J. Thomas Greene
   19                                                        Trial Attorneys
                                                             U.S. Department of Justice
   20                                                        Antitrust Division
        BY:
   21
              THOMAS R. Calcagni
   22         Calcagni & Kanefsky LLP
              Counsel for W. Scott Cameron
   23
   24
        BY:
   25         Walter R. Krzastek
              McElroy, Deutsch, Mulvaney & Carpenter, LLP
   26         Counsel for W. Scott Cameron
   27
   28



        PLEA AGREEMENT                               11                 DEF.    INITIALs

                                                                                                           Exhibit 81
                                                                                                          Page 4989
